 1   Law Office of David S. Barrett
     David S. Barrett (SB# 209986)
 2   615 10th Street
     Sacramento, CA 95811
 3   Telephone:      (916) 440-0233
     Facsimile:      (916) 440-0237
 4   Attorney for Plaintiffs
 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   SALT CREEK MEDIA, INC, a California        Case No.: 2:17-CV-0714 KJN
     corporation; REDSTONE PRINT & MAIL,
12   INC., a California corporation;
                                                JOINT STIPULATION AND ORDER
13                                              FOR DISMISSAL WITH PREJUDICE
14                  Plaintiffs;

15
            v.
16

17

18   MARKSYS, LLC, a California limited
     liability company; DMITRY BUDORAGIN,
19   an individual; JEROD MEENTS, an
     individual; RYAN GUTSHALL, an
20   individual; and DOES 1-100, inclusive,
21
                    Defendants.
22

23

24

25

26
27

28


                                                1.
                     JOINT STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
 1
                                                 STIPULATION
 2          The parties to this action, acting through counsel, and pursuant to Federal Rule of Civil
 3   Procedure 41(a)(1)(A)(ii) hereby stipulate, in consideration of a negotiated settlement executed by
 4   them, to the Dismissal With Prejudice of this action, including all claims and counterclaims stated
 5   herein against all parties, with each party to bear its own attorney's fees and costs.
 6

 7   Date: November 2, 2018                                   LAW OFFICE OF DAVID S. BARRETT

 8

 9                                                            /David S. Barrett/

10                                                            _________________________________
                                                              David S. Barrett
11                                                            Attorney for Plaintiffs

12

13   Date: November 2, 2018                                   MURCHISON & CUMMING, LLP
14

15                                                            /Jean M. Daly/

16                                                            _________________________________
                                                              Jean Daly
17                                                            Attorney for Defendants
18

19

20                                                   ORDER

21
            The stipulation is approved. The entire action, including all claims stated herein against all
22
     parties, is hereby dismissed with prejudice. The Clerk of Court shall close this case.
23

24   Dated: November 19, 2018
25

26
27

28


                                                         2.
                     JOINT STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
